UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7474



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,



          versus



DON BENNY ANDERSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-83-159)


Submitted:   December 18, 2003            Decided:   January 16, 2004


Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Don Benny Anderson, Appellant Pro Se. Kenneth E. Melson, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Don Benny Anderson appeals the district court’s order

denying his application for a nunc pro tunc order to modify the

criminal judgment against him.    We have reviewed the record and

find no reversible error.   Accordingly, we affirm.   We also note

that Anderson has raised several claims for the first time on

appeal, which we decline to address.   See Muth v. United States, 1

F.3d 246, 250 (4th Cir. 1993) (noting that issues raised for first

time on appeal are generally not considered absent exceptional

circumstances).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -